15

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
V (For Offenses Committed On or After November l, 1987)

JosE cARMEN MEDINA-MEDINA (1)
case Number; 3:18-cR-05520-BTM

 

Merle N Schneidewind
Defendant’s Attomey

USM Numbcr 29767-048

|:| _

THE DEFENDANT: `

F.'i pleaded guilty to count(s) l Of the Infol'mation

I:l was found guilty on count(s)

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

TitIe and Section /Nature of Offense Count
8:1326(A),(B)- Removed Alien Found In The United States (Felony) l
The defendant is sentenced as provided in pages 2 through 2 of this judgment

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

I:I The defendant has been found not guilty on count(s)

 

l:] Count(s) is dismissed on the motion of the United States.

 

514 Assessment : $100.00 at the rate of $25 per quarter through the Inmate Financial Responsibility Prograrn.

|j JVTA Assessrnent*: $

"‘Justice for Victims of Trafflcking Act of2015, Pub. L. No. l 14-22.

E] No fine |] Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attomey of
any material change in the defendant’s economic circumstancesl

Anr1129. 2019

Date of Imposition of Sentence

_f§-rz);`
H E MOSK ITZ f

UNITED sTATEs DIsTRICT JUDGE

 

 

b

AO 245B (CASD Rev. l/ 19) Judgment in a Criminal Case

 

DEFENDANT: JOSE CARMEN MEDINA-MEDINA (l) Judgment - Page 2 of`2
CASE NUMBER: 3:18-CR-05520-BTM

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for total term of:
24 months as to count l ed

|'_`l|:l

Hon. BARRY TED M KOWITZ
UNITED STATES DISTRICT JUDGE

Sentence imposed pursuant to Title 8 USC Section 1326(1)).
The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:
|:l at A.M. ' on

 

 

E as notified by the United States Marshal.

The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

|:l on or before
I:| as notified by the United States Marshal.
|:i as notified by the Probation or Pretrial Services Of`fice.

RETURN

I have executed this judgment as follows:

at

Defendant delivered on 120

, With a certified copy of this judgment

 

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

3:18-CR-05520-BTM

